—Order, Supreme Court, New York County (Elliott Wilk, J.), entered August 27, 2001, which, in an action for dental malpractice, insofar as appealed from as limited by the brief, denied defendant-appellant’s motion to dismiss the complaint for failure to state a cause of action and transferred the action to Civil Court pursuant to CPLR 325 (d), unanimously affirmed, without costs.
We reject appellant’s characterization of the amended complaint as replete with legal conclusions and devoid of factual allegations. Fair notice is given of plaintiffs treatment by appellant on specified dates in specified ways that caused specified injuries, and, at this pleading juncture, we perceive no prejudice caused by plaintiffs description of her injuries and appellant’s acts in lay terms (CPLR 3013, 3026; see Foley v D’Agostino, 21 AD2d 60, 65-66). Plaintiffs’ alleged injuries make a recovery of more than $25,000 appear doubtful, and, accordingly, the transfer to Civil Court was a proper exercise of discretion. Concur — Andrias, J.P., Saxe, Sullivan, Friedman and Gonzalez, JJ.